Citation Nr: 1035108	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for right knee disorder. 

2.  Entitlement to service connection for low back disorder. 

3.  Entitlement to service connection for right ear hearing loss. 

4.  Entitlement to service connection for residuals of dental 
injury, for compensation purposes.  

5.  Entitlement to an initial compensable rating for residual 
scar on left index finger. 

6.  Entitlement to service connection for bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1983 to April 1986 and from June 1991 to November 1991, 
with additional periods of service with the Army National Guard 
(ARNG). 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  In that rating decision, the RO upon receipt of service 
treatment records, reconsidered the Veteran's claims, and in 
pertinent part, continued and confirmed the denial of his claims 
for service connection for right ear hearing loss, the residuals 
of dental injury, a right knee disorder, a low back disorder, and 
a bilateral foot disorder.  The RO granted service connection for 
residual scar on the left index finger and assigned the 
disability a noncompensable rating, effective from December 15, 
2005. 

It is noted that the Veteran appealed also the January 2006 RO 
denial of his claims for service connection for tinnitus and 
residuals of cold injuries.  In a September 2008 rating decision, 
the RO granted service connection for those claims, and they are 
no longer before the Board here. 

As a procedural matter, the Board notes that when the Veteran 
filed a claim for service connection for residual of dental 
injury, he did not specify whether his claim was both for 
treatment purposes and for compensation purposes.  It is noted 
that under current VA regulations, entitlement to compensation 
and eligibility for outpatient dental treatment are determined 
under different criteria.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 4.150.  It appears that the RO has 
consistently adjudicated the Veteran's claim based on analysis of 
the theory of entitlement for compensation purposes only.  The RO 
noted in the January 2006 rating decision that the theory of 
entitlement for outpatient dental treatment was forwarded to the 
VA Medical Center for any appropriate determination.  As such, 
the Board will only adjudicate the Veteran's dental claim for 
entitlement to service connection for compensation purposes.

The issue of entitlement to service connection for bilateral foot 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence is against a 
finding that the Veteran's current mild right knee disorder is 
etiologically related to service. 

2.  The evidence of record does not show any back problems until 
a decade after the Veteran's discharge from his second period of 
active duty, and there is no evidence that shows the current low 
back disorder was incurred in or aggravated by his active duty 
for training (ACDUTRA) service.

3.  The evidence of record does not show that the Veteran has 
current right ear hearing loss disability as defined by VA 
regulations. 

4.  The Veteran does not have a current dental condition or 
disability as a result of trauma during his active military 
service.

5.  The Veteran's scar on his left index finger was superficial 
that covered an area of .2 by 1.5 centimeters, but it was not 
deep, disfiguring or painful upon examination, and it did not 
cause any limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


2.  The criteria for entitlement to service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

3.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§, 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).    

4.  The criteria for service connection for residuals of dental 
injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2009).

5.  The schedular criteria for an initial compensable disability 
rating for scar on the left index finger have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7804(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the January 2006 RO decision in the matter, VA 
sent a letter to the Veteran in February 2005 that informed the 
Veteran of what evidence is required to substantiate the claim, 
and apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  

The original notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claim regarding service connection.  In Dingess, 
however, the Court also declared, that "[i]n cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated-it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled." Id., 19 Vet. App. at 491.  As such, no further VCAA 
notice is required with respect to the Veteran's claims for 
higher initial disability rating for his service-connected scar.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Further, with respect to the service connection claims, the Board 
finds that any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claims 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  

Moreover, for the reasons stated below, the claims of service 
connection must be denied.  As such, no disability rating or 
effective date are to be assigned, or were even considered, for 
this claim.  Consequently, the Board concludes that the Veteran 
has not been prejudiced by this lack of notification regarding 
the Court's holding in Dingess.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine).

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claim file consist of the Veteran's post-
service medical records, and other pertinent documents discussed 
below.  

The Board notes that the file contains some service treatment 
records submitted by the Veteran and additional ARNG records from 
Veteran's unit headquarters.  A complete copy of the Veteran's 
service treatment records has not been associated with the 
claims.  In the case where a veteran's service medical records 
are unavailable through no fault of his own, a heightened duty 
exits to assist the veteran in the development of the case.  See 
O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Here, VA has attempted to obtain any 
available records, however these attempts were not successful.  
The file contains a detailed memorandum, dated in April 2005, in 
which a Coach itemizes events and actions surrounding VA's 
attempts to locate any pertinent records and concludes with a 
formal finding that service records are unavailable.  In an April 
2005 letter, the RO informed the Veteran of the unsuccessful 
efforts to find his service records.  Further, the RO has 
requested that the Veteran send any pertinent records, including, 
any additional service medical documents that he might have in 
his possession.  

The Board finds that the VA has satisfied its heightened duty to 
assist the Veteran.  In such situations, the Board also has a 
heightened obligation to explain its findings and conclusions, 
and to consider fully the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 584 (1992); O'Hare, 1 Vet. App.  at 
367.  The Board is mindful of this obligation in its 
determination below.  

Additionally, the Veteran was provided with a VA examination in 
August and September 2007 in conjunction with his claims for 
service connection for right ear hearing loss, right knee 
disorder, and initial compensable evaluation for scars.  The 
Board finds that the examination report contains adequate 
findings to adjudicate the Veteran's claims.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

While the record does not show that the Veteran was provided with 
a VA examination in conjunction with his claims for low back 
disorder and residuals of dental injury, the Board finds that 
such examinations are not necessary to render decisions under the 
circumstances of these claims.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i) (2009).  

The evidence of record does not show evidence of any back 
problems until a decade after the Veteran's discharge from his 
second period of active duty injury, and there is no evidence of 
any back injury during his ACDUTRA service.  The Board finds that 
any medical opinion linking a currently diagnosed low back 
disorder to service would be speculative at best.  Thus, 
procuring an examination would not provide any reasonable 
possibility of substantiating the Veteran's claim; VA has no 
further duty to assist in this regard.  38 U.S.C.A. § 
5103A(a)(2).

With respect to the residuals of dental injury claim, the 
evidence of record does not show that the Veteran has a dental 
disability has defined by VA regulations.  See 38 C.F.R. § 4.150.  
The Veteran has not asserted, and the record does not show, that 
he has a loss of teeth due to loss of substance of the body of 
the maxilla or the mandible as a result of trauma or disease.  
See Id.  Without any indication of a dental disability from 
service, a dental examination is not essential for a 
determination of eligibility for benefits.  38 C.F.R. § 17.160.  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Service Connection 

Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including organic diseases 
of the central nervous system and arthritis, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 
3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity 
of a disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is noted that active military service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (2009).  

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  In 
the absence of such evidence, the period of ACDUTRA would not 
qualify as "active military, naval, or air service" and the 
claimant would not achieve veteran status for purposes of that 
claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez vs. West, 
11 Vet. App. 415, 419 (1998). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Right Knee Disorder

The Veteran seeks entitlement to service connection for right 
knee disorder.  He asserts that he first experience problems with 
the right knee in 1984 during his first period of service.  He 
reports that he injured in knee while playing basketball and that 
he received physical theraphy as treatment for his condition.  
The Veteran further reports that x-rays at that time showed he 
had a right meniscal tear.  He also states that he sought 
additional treatment for right knee pain during his second period 
of active service.

A review of the available service treatment records shows several 
complaints of right knee pain from 1983 to 1986.  None of the 
records show evidence of a right meniscal tear, but a June 1984 
service treatment record indicates that he had probable 
chondromalacia of the patella.  There was evidence of redness and 
swelling around the knee joint.  The report of a March 1986 
examination prior to separation from the Veteran's first period 
of service shows a normal lower extremity evaluation and there 
were no reports of any knee problems on the associated report of 
medical history. 

None of the service treatment records from the Veteran's second 
period of active service show any complaints, treatment or 
diagnosis for right knee problems.  The treatment records from 
the Veteran's ARNG service only reflect a solitary complaint of 
knee trouble noted on a February 2004 report of medical history 
prior to retirement.  

Post-service treatment records show no complaints, treatment or 
diagnosis for any right knee problem.  

The Veteran submitted his claim for service connection for a knee 
disorder in December 2004.
In August 2007, the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
examiner noted the Veteran's reported history of knee problems 
and his current assessment that his right knee did not cause him 
"much trouble now".  He also reported that his knee locked 
daily, and he experienced weakness and pain, but he was unsure 
which knee had been giving him trouble.  On physical examination, 
the examiner observed full range of motion in the right knee 
without any evidence of pain.  X-ray film revealed no 
abnormalities in the right knee.  The examiner found that the 
Veteran had a normal right knee examination, but the examiner 
diagnosed him with right knee strain.  The examiner opined that 
it was less likely than not that the Veteran's current right knee 
problems were related to his service.  In his rationale, the 
examiner indicated that he based his opinion on the fact that the 
Veteran had not sought any treatment since 1991 and he only has 
minimal knee trouble now, without any objective evidence of knee 
abnormalities.  The examiner again noted that the Veteran had a 
normal knee examination, and that the report of X-rays provided 
additional supporting evidence. 

In this case, the record shows that the Veteran had right knee 
problems during his first period of active service and a solitary 
report of knee pain while on ARNG duty.  The Veteran asserts that 
his current right knee problems had an onset in service.  The 
August 2007 VA examination report shows that the Veteran has a 
current diagnosis for right knee stain, but there was no 
objective evidence of any knee abnormalities.  

The sole question on appeal remains whether the evidence of 
record is at least in equipoise as to the question of a link 
between the Veteran's current right knee disorder and his 
complaints of knee pain in service.  Based on a review of the 
evidence, the Board finds that the preponderance of the medical 
evidence is against a finding that the Veteran's right knee 
disorder was incurred in or aggravated by his service. 

First, the competent medical evidence of record does not show 
that the Veteran's current right knee disorder was incurred 
during his service.  The August 2007 VA examiner concluded that 
the Veteran's current right knee problems were not related to his 
inservice complaints of knee pain, because he has not sought any 
treatment for his knee since 1991 and his because the current 
symptoms are minimal.  The record contains no other medical 
opinion that shows a different medical conclusion.  

The Board has considered the Veteran's assertion that his current 
right knee complaints had their onset during his first period of 
service.  It is noted that the Veteran is competent to attest to 
his observations of his disability, such as the onset of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  The Board, however, retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.   See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Here, while there is evidence of right knee problems during his 
first period of service, the subsequent medical evidence 
indicates that these knee problems resolved without sequelea.  At 
the time his discharge in 1986 there was no indication of any 
chronic right knee problems.  Further, the Veteran has reported 
that he has not sought treatment for his right knee disorder 
since 1991.  The Board finds the lack of any documentation of 
knee problems shown in the report of examination upon separation  
and the more than a decade long gap between separation and the 
first complaints of any right knee problems to be very probative 
evidence against the Veteran.  The separation examination report 
and records from the period of time shortly after separation 
carry a great deal of weight.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by a veteran).  

To the extent the Veteran himself believes that his right knee 
disorder was caused by his active service, the Board acknowledges 
the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), in which it held a lay person may speak as to 
etiology in some limited circumstances in which nexus is obvious 
merely through lay observation, such as a fall leading to a 
broken leg.  Here, however, the question of causation (whether 
any current knee problem began during service) extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.  Moreover, the record contains a medical opinion 
from the August 2007 VA examiner who specifically rules out a 
link between the inservice complaints of right knee problems and 
his current disability.  

Additionally, the record does not show that the Veteran's current 
right knee disorder was aggravated by his ARNG service.  The 
Veteran has not asserted, nor does the evidence of record show, 
that he injured his right knee while on ACDUTRA.  The record only 
contains a February 2004 complaint of knee problems prior to his 
retirement from ARNG service.  Without evidence of disease or 
injury to the right knee that was incurred or aggravated in the 
line of duty during his periods of ACDUTRA, there is no support 
for a claim for service connection on that basis.  See 38 
U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. at 419.  
Moreover, there is no medical opinion that links the Veteran's 
current right knee problems to his ARNG service.  

In sum, the preponderance of the medical evidence does not show 
the Veteran's current right knee disorder was incurred in or 
aggravated by service.  The only medical opinion on file that 
addresses this question is against such an assertion.  The only 
opinion favoring a link to service comes from the Veteran, who is 
not trained as a medical professional.  As stated earlier, while 
the Veteran is competent to discuss his symptoms over the years, 
he is not medically trained such that he is competent to provide 
diagnoses or probative statements as to the likely etiology of 
any condition.  Additionally, there is no competent medical 
evidence that shows the Veteran's right knee disorder was 
aggravated by his ACDUTRA service.  As a preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  The Veteran's claim for service 
connection for a right knee disorder must be denied. 

Low Back Disorder

The Veteran seeks entitlement to service connection for low back 
disorder.  He asserts that he first experience problems with his 
back in 1984 during his first period of service.  

A review of the medical record does not show any complaints, 
treatment or diagnosis of any back problems during his periods of 
active duty.  Reports of physical examination during service and 
for service in the Army National Guard revealed that the 
Veteran's spine was evaluated as normal.  The earliest document 
that might arguably indicate complaints of back problems is a 
February 1999 report of medical history, on which the Veteran 
checked the box marked "Don't  Know" next to "recurrent back 
pain or any back injury."  The Clinical Evaluation on the 
Veteran's February 1999 Report of Medical Examination indicated 
that his spine was found to be normal.  The medical evidence on 
file indicates that the Veteran did not have any back problems 
during service or for years after separation from service.  
Chronicity of symptomatology from active duty service is not 
shown.  See 38 C.F.R. § 3.303.  

The record shows that the Veteran experienced severe back pain in 
October 2001, and that he sought private emergency medical 
treatment.  In June 2002, the Veteran underwent hemilaminectomy, 
in which 40 percent of his disk was removed.  The report of a 
September 2003 Magnetic Resonance Imaging (MRI) of the lumbar 
spine showed post-operative changes at L5-SI, including disc 
space narrowing and degenerative changes.  

It is noted that records from the Veteran's ARNG service show he 
received physical profiles for functional impairment due to his 
low back disorder.  He received a temporary profile with a "2" 
on physical capacity due to his low back disorder in February 
2004 and he received a permanent profile with a "3" on lower 
extremities due to his low back disorder in March 2005.  
Additionally, it is noted that he was medically disqualified from 
service due to his functional impairment caused by his low back 
disorder.  

Clearly, the Veteran has had serious back problems since October 
2001.  While he may have had complaints of back problems earlier, 
the medical record on file do not document any such problems.  
The Veteran's back problems began long after separation from 
active duty and they have not been linked by medical evidence to 
the Veteran's periods of active duty service.  

Despite the lack of any connection between the back disorder and 
active duty service, service connection would still be in order 
if there were some medical evidence that showed the back disorder 
was due to injury incurred on a day when the Veteran was actually 
serving in the Army National Guard.  Here, however, the Veteran 
has never asserted that his back problem was caused by any 
incident or injury associated with his Army National Guard 
Service.  More importantly, the medical records on file do not 
even suggest any such connection.  While the Veteran may have 
injured his back during the years in which he was serving off and 
on with the Army National Guard, there is no evidence on file 
linking the onset of back problems with any aspect of that 
service.  With no evidence showing that the back problem is 
related to active duty service or service in the Army National 
Guard, service connection must be denied.    

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim for service connection for low 
back disorder.  

First, the Board notes that there is no clinical evidence or 
medical opinion that would establish a link between his low back 
disorder and active military service or service in the Army 
National Guard.  Second, the Veteran's report that his back 
problems had their onset during his first period of active 
service lacks some credibility.  The file contains no medical 
records showing treatment for back problems during this time and 
the Veteran's accounts of problems conflict with report after 
medical report from that period, and thereafter, that show this 
spine was evaluated as normal.  While he is competent to attest 
to the onset of his symptomatology, there is no evidence of any 
back problems until 2001, (or arguably 1999), many years beyond 
his first period of service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by a veteran).  The lack 
of any complaints of back problems for years after separation 
from his first period of service goes against the credibility of 
the Veteran's assertion.   See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  

The evidence is against a finding that back problems were 
incurred or first manifested during his first or second period of 
service.  Additionally, the Veteran has not asserted, nor does 
the evidence show, that he injured his back during any period of 
ACDUTRA. There is no indication in the record that the Veteran 
injured his back while on ACDUTRA.  While the Veteran had a 
serious back problem treated since 2001, the preponderance of the 
evidence is against a finding that this problem is related to 
service. 

In short, without some evidence that the disability was incurred 
in, first manifested or worsened during a period of active duty 
or ACDUTRA, service connection is not warranted.  See 38 C.F.R. § 
3.303; see also 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 
Vet. App. at 419.  Consequently, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 
Gilbert, 1 Vet. App. at 54-56.  The claim must be denied.


Right Ear Hearing Loss 

The Veteran seeks service connection for right ear hearing loss.  
The Veteran has already been awarded service connection for left 
ear hearing loss disability, and VA has conceded inservice noise 
exposure.  

In addition to the rules regarding service connection in general, 
there are additional considerations for addressing claims of 
entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of 
hearing impairment must be shown in order for hearing loss to be 
considered a disability.  Impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of the 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 
decibels or greater; or when speech recognitions scores using the 
Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing 
is from zero to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 
(1993).  However, unless a hearing loss disability as defined 
under 38 C.F.R. § 3.385 is shown, VA may not grant service 
connection for hearing loss. 

In this case, a review of the record does not show that the 
Veteran has a current right ear hearing loss disability as 
defined by VA regulations.   See 38 C.F.R. § 3.385.  The most 
recent audiological findings come from an August 2007 VA 
examination report.  In that examination report, the examiner 
reported the Veteran's pure tone thresholds at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz as follows: 15, 15, 15, 25, and 35 
decibels.  The speech recognition scoring utilizing the Maryland 
CNC word list was 94 percent in the right ear. 

The most recent audiometric findings do not show any pure tone 
thresholds of 40 decibels or greater in any of the frequencies at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz, at least three pure 
tone thresholds at 26 decibels or greater at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz, or speech recognitions scores of less than 
94 percent in the Veteran's right ear.  See 38 C.F.R. § 3.385.  
Although the record reflects that the Veteran does have some 
degree of right ear hearing impairment, hearing loss disability 
as defined under 38 C.F.R. § 3.385 has not been shown in the 
right ear.  

Since the Veteran does not have a hearing loss disability as 
defined by VA in his right ear, service connection for right ear 
hearing loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  
Should the Veteran's right ear hearing loss impairment grow more 
severe in the future, then he is encouraged to again seek an 
award of service connection.  


Residuals of Dental Injury 

The Veteran seeks entitlement to service connection for residuals 
of dental injury.   The record shows that the Veteran broke a 
front tooth while eating during his ARNG service.  A line of duty 
determination found the Veteran was on ACDUTRA when his tooth was 
broken.  A June 1992 service dental records show the Veteran was 
treated for his broken tooth.  There was no indication of any 
bone involvement.  

As was mentioned in the Introduction above, there are additional 
considerations for addressing claims of entitlement to service 
connection for dental compensation purposes.

Service connection for compensation purposes can only be 
established for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150 (2009), such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a portion 
of the maxilla.  Compensation is available for loss of teeth only 
if due to loss of substance of the body of the maxilla or 
mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For 
service connection to be awarded for loss of teeth, bone loss 
through trauma or disease such as to osteomyelitis must be shown.  
The loss of the alveolar process as a result of periodontal 
disease is not considered disabling.  See Note to Diagnostic Code 
9913, 38 C.F.R. § 4.150.

As noted above a complete set of the Veteran's service treatment 
records are unavailable.  The records that are on file, however, 
do cover the period in question and the tooth in question.  The 
solitary service dental record contained in the claims folder 
shows the Veteran broke a front tooth while eating, and there was 
no indication any loss of teeth or damage to the bone. 

Here, the record fails to show that the Veteran sustained any 
damage to his maxilla (upper jaw bone) or mandible (lower jaw 
bone) during service.  It follows that entitlement to 
compensation benefits for the loss of the body of the maxilla or 
mandible also is not shown.  Thus, service connection may not be 
established for compensation purposes for damaged tooth.  See 38 
C.F.R. § 4.150; see also Simmington, 11 Vet. App. at 4.  
Accordingly, the Board finds that entitlement to VA compensation 
benefits for residuals of a dental injury is not warranted as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



Increased Rating

The Veteran seeks an initial compensable rating for his scar on 
his left index finger. 

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following 
the award of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim on 
which service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.  See id.; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  This practice is known as 
"staged" ratings.  Here, the Board finds that the symptomatology 
of the Veteran's disability has been consistent over the period 
of the appeal, and as such, staged ratings are not warranted. 

It is noted that the applicable rating criteria for skin 
disorders, found at 38 C.F.R. 
§ 4.118, were amended effective October 23, 2008.  The October 
2008 revisions are applicable only to situations where the 
application for benefits is received by VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this 
case, the Veteran filed his claim well before October 23, 2008.  
Therefore, the latest revision and the most recent criteria are 
not for application.  

The disability due to the Veteran's scar was assigned a 
noncompensable rating under a general set of criteria applicable 
to skin conditions found at 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Under Diagnostic Codes 7804, a 10 percent evaluation is 
warranted for superficial scars that are painful on examination.  
38 C.F.R. § 4.118 (2008).  A superficial scar is defined as one 
not associated with underlying soft tissue damage.  Id., Note 
(1).  

Other applicable Diagnostic Codes include 7801 (scars that are 
deep or that caused limited motion in an area or areas exceeding 
6 square inches), 7802 (superficial scars),  and 7803 
(superficial and unstable scars).  38 C.F.R. § 4.118.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering skin over the scar.   Id., Diagnostic Code 7803, 
Note 1. Scars are otherwise rated based on limitation of function 
of affected part.  Id., Diagnostic Codes 7805 (2008).

A noncompensable evaluation is assigned in the instance where the 
requirements for a compensable rating have not been met, and the 
schedule does not provide a zero percent evaluation.  See 
38 C.F.R. § 4.31. 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.    

In this case, the most recent medical evidence of record comes 
from an August 2007 VA examination report.   In that examination 
report, the examiner noted that the scar on the Veteran's left 
index finger covered an area of .2 by 1.5 centerimeters.  It was 
superficial and not painful on physical examination.  There was 
no evidence of loss of skin covering the scar, tenderness, 
adherence to the underlying skin, or soft tissue damage, and the 
examiner noted that there was no functional impairment or 
limitation of motion due to the scar.  X-ray film results 
revealed no soft tissue abnormality.  

With respect to the criteria found at Diagnostic Codes 7801 to 
7805, the Board finds that there is no evidence that shows the 
disability due to the Veteran's scar is consistent with the 
criteria for a compensable rating.  See 38 C.F.R. § 4.118.   

The evidence does not show that the symptoms of the residual 
scar, overall, warrant a compensable disability rating.  The 
Veteran has a superficial scar on his left index finger.  There 
is no evidence that the scar was deep, painful, or unstable, or 
that it adhered to the underlying tissue.  There is no evidence 
of reduced range of motion as result of the scar.  Further, on 
examination, the scar reportedly measured as ".2 by 1.5", which 
is well under the required area of 6 square inches to warrant a 
compensable rating.  The minimum criteria for 10 percent 
evaluation are not satisfied any of the applicable diagnostic 
codes.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.   
Therefore, a compensable disability rating is not warranted.  See 
Id. 

Based on the foregoing, the Board concludes that the disability 
due to the Veteran's residual scar on the left index finger is 
not manifested by symptomatology that more nearly approximates 
the criteria for a compensable rating under Diagnostic Codes 
7804.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of 
the evidence is against the claim, and the claim must be denied. 

The Board has considered the issue of whether the Veteran's 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  

In this case, the schedular evaluation is adequate.  The evidence 
does not show that a compensable evaluation is warranted under 
the applicable criteria.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008)( an exceptional or unusual disability picture occurs where 
the diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service- 
connected disability).  The schedular evaluation is adequate for 
rating purposes, and a referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  In the absence of any 
additional factors, the RO's failure to consider or to refer this 
case for consideration of an extraschedular rating was not 
prejudicial.


ORDER

Entitlement to service connection for right knee disorder is 
denied. 

Entitlement to service connection for low back disorder is 
denied. 

Entitlement to service connection for right ear hearing loss is 
denied. 

Entitlement to service connection for residuals of dental injury 
for compensation purposes is denied. 

Entitlement to an initial compensable evaluation for residual 
scar on the left index finger is denied. 



REMAND

The Veteran seeks entitlement to service connection for bilateral 
foot disorder.  Based on a review of the record, the Board finds 
that additional development is necessary prior to adjudication of 
the claim.  In particular, a VA podiatry examination is indicated 
to clarify the nature of the Veteran's bilateral foot disorder 
and to obtain a medical opinion as to whether it is etiologically 
related to service. 

The evidence of record contains conflicting medical evidence on 
the nature of the Veteran's current bilateral foot disorder.  An 
August 2007 VA examination report shows that the Veteran was 
diagnosed with plantar fasciitis.  X-ray film showed a tiny 
plantar calcaneal spur on the left foot, but a normal right foot.  
A later August 2007 private treatment record, however, shows x-
ray findings of rearfoot and midfoot pronation, with osteophytic 
growth at the tarsal-metatarsal articulations dorsally, and 
narrowing and irregularity of the tarsal-metatarsal 
articulations.  The private treatment record shows diagnoses of 
degenerative arthritis, acquired equines deformity and rearfoot 
varus.  A new VA examination, with the appropriate specialist, is 
indicated to clarify the exact nature of the Veteran's bilateral 
foot disorder.  

Moreover, the record does not contain a medical opinion on 
whether any identified diagnosed foot disorder was incurred in 
service, manifested within the first year after discharge from 
active service, or is otherwise related to service, to include as 
incurred in or aggravated by his active duty for training 
(ACDUTRA). While the August 2007 VA examiner opined that the 
Veteran's bilateral plantar fasciitis was less likely than not 
related to his inservice complaint of ankle sprain, the examiner 
failed to discuss whether any other foot abnormality was 
otherwise related to service. 

It is noted that the Veteran asserts that he first experience 
problems with his feet during his first period of service and he 
has continued to experience foot problems since then.   A review 
of the service treatment records from first period of service 
shows four complaints of foot problems.  There was no foot 
problems reported at the time of the Veteran's separation from 
his first period of service, but subsequent periodic examination 
reports during the Veteran's ARNG service show he had abnormal 
foot examinations.  The examiner should be asked to provide a 
medical opinion on whether any diagnosed foot disorder was 
incurred in service, manifested within the first year after 
discharge from active service, or is otherwise related to 
service, to include as incurred in or aggravated by his active 
duty for training (ACDUTRA). The examiner should be instructed to 
comment on the medical history of the Veteran's bilateral foot 
problems shown in service.  

In light of the conflicting medical evidence on the precise 
nature of the Veteran's bilateral foot disorder, and the absence 
of a medical opinion, the Veteran should be afforded a new VA 
examination with the appropriate specialist.  See 38 U.S.C.A. § 
5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at a VA 
health-care facility if the evidence of record does not contain 
adequate evidence to decide a claim).

Prior to the examination, copies of all outstanding records of 
pertinent treatment, VA and non-VA, received by the Veteran for 
the claimed disorder, should be obtained and made part of the 
claims file.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran's assistance in obtaining 
copies of all outstanding records of 
pertinent VA and private treatment, and 
associate them with the claims folder. 

2.  After all the available records have been 
associated with the claims folder, the 
Veteran should be afforded a VA examination, 
with the appropriate specialist, to identify 
the nature and etiology of his claimed 
bilateral foot disorder.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings from the examination, the examiner 
should provide a diagnosis for any current 
foot disorders.  If no disability is found, 
then the examiner should so state in the 
examination report.  

Additionally, based on a review of the claims 
file and the clinical findings on 
examination, the examiner should be requested 
to provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent or 
greater probability) that any foot disorder 
was incurred in service, manifested within 
the first year after discharge from active 
service, or is otherwise related to service, 
to include as incurred in or aggravated by 
his active duty for training (ACDUTRA). The 
examiner should comment on the inservice 
complaints of foot pain and the radiological 
findings noted in the private and VA medical 
records from August 2007. 

A complete rationale should be given for all 
opinions and conclusions expressed.  If the 
examiner is unable to provide an opinion, he 
or she should state so and why.

3.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then re-adjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


